Citation Nr: 0938518	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-21 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Boston 
Massachusetts.  In that decision, the RO denied the Veteran's 
request to reopen his previously denied claim for service 
connection for PTSD as the Veteran had not submitted new and 
material evidence.  

The Board must initially determine whether new and material 
evidence has been submitted.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Only where the Board concludes that 
new and material evidence has been received does it have 
jurisdiction to consider the merits of the claim for service 
connection for PTSD.  Hickson v. West, 11 Vet. App. 374, 377 
(1998).

In his June 2006 substantive appeal (VA Form 9), the Veteran 
requested a Board hearing before a Veterans Law Judge.  In an 
April 2008 letter, the Veteran cancelled his hearing request.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a February 1990 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD as there was 
no evidence to corroborate the Veteran's claimed in-service 
stressors.  

2.  Evidence received since the February 1990 RO decision 
includes information that was not previously considered and 
which establishes facts necessary to substantiate the claim 
for service connection for PTSD, the absence of which was the 
basis of the previous denial.


CONCLUSIONS OF LAW

1.  The RO's February 1990 rating decision that denied the 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2009).

2.  The evidence received since the February 1990 decision is 
new and material and, therefore, sufficient to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. 
§§ 5107(b), 5108; 38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

As the Board is granting the Veteran's petition to reopen his 
claim for service connection for PTSD, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).



Analysis

Generally, an RO decision denying a claim which has become 
final may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis, and not only since the last time it was disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The RO denied the Veteran's claim for service connection for 
PTSD in February 1990 because there was no evidence to 
corroborate his claimed in service stressors.  Although 
notified of the RO's decision, the Veteran did not appeal, 
and the February 1990 decision is therefore final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.1103.

Evidence received since the February 1990 denial include 
various written statements submitted by the Veteran and VA 
medical records dated June 1999 to May 2008.  As this 
additional evidence shows that the Veteran has reported in-
service stressors relating to a personal assault and some 
that might be viewed as combat related, and may not require 
corroboration, the evidence is new and material and the claim 
is reopened.


ORDER

As new and material evidence has been received, the petition 
to reopen the claim for service connection for PTSD is 
granted.


REMAND

The Veteran was afforded a VA examination for PTSD in July 
1989.  The examination report indicates that the Veteran 
related various stressors relating to his childhood and his 
service in Vietnam.  None of the in-service stressors 
involved participation in combat or personal assault, and the 
examination report specifically noted that the Veteran was 
never in direct combat.  A diagnosis of PTSD was provided.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).

If VA determines that a Veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided his testimony is 
found to be "satisfactory," i.e., credible, and "consistent 
with the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

A determination that a Veteran engaged in combat with the 
enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a Veteran engaged in combat may include the 
Veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. App. 353, 
359 (1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that receiving enemy fire or firing 
on an enemy can constitute participation in combat.  Sizemore 
v. Principi, 18 Vet. App. 264 (2004).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

The Veteran has claimed various in-service stressors, some of 
which might be viewed as combat experiences in Vietnam, some 
which were not combat related, some of which were related to 
in-service personal assault, and others which occurred 
outside of service.  

The stressors reported by the Veteran include the following: 
being physically abused by his father as a child; being 
threatened with a knife by a Korean soldier or soldiers at 
his base camp's refrigerated warehouses in Cam Ranh Bay; 
witnessing the death of a fellow soldier due to a fall from a 
telegraph pole in Cam Ranh Bay; riding in a military convoy 
in Da Nang, while stationed in Nha Trang, and witnessing the 
death of Vietnamese children when they were run over by a 
military truck; being ordered to shoot two Vietnamese 
children while on patrol near a fuel supply area; witnessing 
dead bodies rotting in the sun; being physically beaten and 
thrown down stairs by two fellow servicemen while in basic 
training; being forced by a sergeant to march all night after 
drinking alcohol and taking cough medicine with codeine; 
receiving sniper fire while on base and riding in convoy; 
being verbally and physically abused by a commanding officer 
while in basic training at Fort Sill, Oklahoma; being 
stationed at a base in Da Nang when it sustained enemy mortar 
fire, resulting in the death of fellow servicemen; and being 
offered a medical discharge by a medic in return for sexual 
favors.

The Veteran's VA medical records indicate that he has been 
diagnosed as having PTSD and some of the claimed stressors 
upon which the diagnosis has been based include combat 
stressors as well as in service personal assault.  The 
claimed stressors relating to combat and personal assault 
were reported after the July 1989 VA examination.  Subsequent 
to the July 1989 examination, the Court held that a medical 
opinion was inadequate if it did not take into account the 
Veteran's reports of symptoms and history (even if recorded 
in the course of the examination).  Dalton v. Peake, 21 Vet. 
App. 23 (2007).

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 
19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

As the VA physician who conducted the July 1989 VA 
examination did not consider the Veteran's subsequent 
statements as to participation in combat and his allegations 
of in service personal assault, and the examination report 
did not therefore include an opinion as to whether there is 
evidence of behavior changes in response to the Veteran's 
alleged in service personal assault, a new examination is 
required.

Furthermore, the Veteran has not been provided with notice of 
the alternative sources other than his service records that 
might constitute credible supporting evidence of in service 
personal assault.  Therefore, a remand is also necessary to 
advise him of this, and to allow him the opportunity to 
submit additional evidence.  See Gallegos v. Peake, 22 Vet. 
App. 329 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
should provide the Veteran with a letter 
telling him that evidence from sources 
other than his service records may 
corroborate his account of in service 
personal assault.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.

The Veteran should be asked to provide or 
identify any evidence from sources other 
than his service records that might 
corroborate his claimed stressors.  
Provide a list of examples of such 
evidence, including evidence of behavior 
changes.

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
etiology of the current PTSD or other 
diagnosed psychiatric disabilities.  All 
indicated tests and studies should be 
conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is at least as
likely as not (50 percent probability or 
more) that any current psychiatric 
disability had its onset in service or is 
otherwise the result of a disease or 
injury in service.  

The examiner should specify the stressors 
supporting the diagnosis of PTSD.  If any 
supporting stressor consists of an in 
service personal assault, the examiner 
should provide an opinion as to whether 
there is evidence of behavior changes in 
response to the stressor.

The examiner must provide a rationale for 
each opinion.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
participation in combat; and such reports 
must be considered in formulating any 
opinions.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


